Name: 95/38/EC, Euratom: Council Decision of 23 January 1995 appointing the members of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service;  European construction
 Date Published: 1995-03-07

 Avis juridique important|31995D003895/38/EC, Euratom: Council Decision of 23 January 1995 appointing the members of the Economic and Social Committee Official Journal L 050 , 07/03/1995 P. 0025 - 0029COUNCIL DECISION of 23 January 1995 appointing the members of the Economic and Social Committee (95/38/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain institutions common to the European Communities and in particular Article 5 thereof, Having regard to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Articles 23 and 159 thereof as they result from the Decision of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of the new Member States to the European Union, and in particular Articles 14 and 33 thereof, Having regard to the nominations submitted by the Austrian and Finnish Governments on 1 January 1995 and by the Swedish Government on 19 January 1995, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article The persons whose names and titles appear in the Annex are hereby appointed members of the Economic and Social Committee for the period ending 20 September 1998. Done at Brussels, 23 January 1995. For the Council The President A. JUPPÃ  ANNEX List of the Austrian, Finnish and Swedish members of the Economic and Social Committee AUSTRIAN MEMBERS Komm. Rat. Mag. Dr. Klaus STOELLNBERGER Boerserat, Handelskammerrat, Alleiniger Vorstand geb. 27. 10. 1937 Firma Gallia Mineraloelprodukte-Vertriebsges. AG Wiplingerstrasse 23, 1010 Wien Tel. 533 89 53 Fax 533 89 53 18 Dr. Johann FARNLEITNER Generalsekretaer-Stellvertreter der Wirtschaftskammer OEsterreich Aussenhandel, Integrationspolitik, Wirtschaftsfoerderungsinstitut geb. 5. 4. 1939 Wirtschaftskammer OEsterreich Wiedner Hauptstrasse 63, 1040 Wien Tel. 501 05 42 78 Fax 50 20 62 40 Dr. Wolfgang BURKHARD Mitglied des Vorstandes der Vereinigung OEsterreichischer Industrieller geb. 8. 3. 1923 Industriellenvereinigung privat: Trazerberggasse 6/4B/3: 1130 Wien Tel. 876 32 95 Buero: Industriellenvereinigung, Abt. Europaeische Integration und Aussenwirtschaft Schwarzenbergplatz 4, 1031 Wien Tel. 711 35/24 00 Fax 711 35/29 14 Dr. Ferdinand MAIER Generalsekretaer des OEsterreichischen Raiffeisenverbandes Leiter der Abteilung Aussenhandel und Integration geb. 17. 9. 1951 OEsterreichischer Raiffeisenverband Hollandstrasse 2, 1020 Wien Tel. 211 36 25 50 Fax 211 36 25 59 Mag. Heinz VOGLER Leitender Zentralsekretaer der Gewerkschaft der Privatangestellten geb. 13. 9. 1940 Gewerkschaft der Privatangestellten Deutschmeisterplatz 2, 1010 Wien Tel. 313 93/268 Fax 313 93/338 Gustav ZOEHRER Internationaler Sekretaer der Gewerkschaft Metall, Bergbau, Energie geb. 15. 7. 1962 Gewerkschaft Metall, Bergbau, Energie Ploesslgasse 15, 1040 Wien Tel. 501 56/218 Fax 504 65 51 Mag. Ernst TUECHLER Mitarbeiter im Volkswirtschaftlichen Referat des OEGB, Schwerpunkt EU geb. 5. 9. 1957 OEsterreichischer Gewerkschaftsbund Hohenstaufengasse 12, 1010 Wien Tel. 534 44/223 Fax 234 44/204 Mag. Thomas DELAPINA Geschaeftsfuehrer des Beirates fuer Wirtschafts- und Sozialfragen geb. 27. 3. 1956 Kammer fuer Arbeiter und Angestellte fuer Wien, Abteilung Wirtschaftswissenschaft Prinz-Eugen-Strasse 20-22, 1040 Wien Tel. 501 65/23 69 Fax 501 65/21 99 Mag. Eva BELABED Abteilungsleiterin der Wirtschafts- und Sozialwissenschaften, Arbeiterkammer Oberoesterreich Geschaeftsfuehrerin des Institutes fuer Sozial- und Wirtschaftswissenschaft der Kammer fuer Arbeit und Angestellte fuer Oberoesterreich geb. 19. 11. 1952 Mitglied im BFI-Vorstand Volksgartenstrasse 10, 4020 Linz Tel. 997/69 06 Fax 732/69 06 28 60 Dr. Anne-Marie SIGMUND Generalsekretaerin der Bundeskammern der Kammern der Freien Berufe OEsterreichs Tuchlauben 15, 1010 Wien Tel. 553 22 86 Dipl. Ing. Rudolf STRASSER, Generalsekretaer-Stellvertreter der Praesidentenkonferenz der Landwirtschaftskamern OEsterreichs geb. 29. 10. 1939 Praesidentenkonferenz der Landwirtschaftskammern OEsterreichs Loewelstrasse 12, 1014 Wien Tel. 534 41-504 Fax 534 41-510 Harald ETTL Verein fuer Konsumenteninformation Generalsekretaer- Stellvertreter der Praesidentenkonferenz der Landwirtschaftskammern OEsterreichs geb. 29. 10. 1939 Praesidentenkonferenz der Landwirtschaftskammern OEsterreichs Loewelstrasse 12, 1014 Wien Tel. 534 41-504 Fax 534 41-510 FINNISH MEMBERS Filip HAMRO-DROTZ, Senior Adviser Confederation of Finnish Industry and Employers, EU Task Force at the Trade Policy Department PL 30 00131 Helsinki tel. 358-0-68 681 fax 358-0-68 68 2316 Ulla SIRKEINEN, Director Confederation of Finnish Industry and Employers PL 30 00131 Helsinki tel. 358-0-68 681 fax 358-0-68 68 2316 Jorma KONTIO, Ombudsman The Finnish Employers' Confederation Etelaeranta 10 00130 Helsinki tel. 358-0-172 831 fax 358-0-655 588 Tuulikki KANNISTO, Vice President The Central Organization of Finnish Trade Unions, SAK PL 157 00531 Helsinki tel. 358-0-772 11 fax 358-0-77 21 447 telex 122 346 sak sf Markku LEMMETTY, Deputy Head of the Negotiation Department The Confederation of Unions for Academic Professionals in Finland, AKAVA Rautatielaeisenkatu 6 00520 Helsinki tel. 358-0-141 822 Martti REUNA, Director, International Affairs Finnish Confederation of Salaried Employees, STTK PL 248 00171 Helsinki tel. 358-0-131 521 fax 358-0-652 367 Sampsa SARALEHTO, Vice President Central Chamber of Commerce of Finland PL 1000 00101 Helsinki tel. 358-0-650 133 fax 358-0-650 303 telex 123 814 chamb sf Seppo KALLIO, Secretary for International Affairs Central Union of Agricultural Producers and Forest Owners, MTK PL 510 00101 Helsinki tel. 358-1-131 151 fax 358-0-131 15 409 or 131 15 425 Eero LEHTI, M. (Pol. Sc.) The Confederation of Finnish Entrepreneurs PL 15 00521 Helsinki tel. 358-0-229 221 fax 358-0-140 940 SWEDISH MEMBERS 1. Aina Margareta REGNELL Date of birth 13-03-1934 Director at the Swedish Employers' Confederation (SAF) with responsibility for labour market questions at that organization Address: SAF S-103 30 Stockholm Fax: +46 8 76 26 417 2. Christina LUNDH Date of birth 17-04-1936 Bachelor of Arts, responsible for questions concerning labour market and education at the Federation of Private Enterprises Address: Foeretagarnas Riksorganisation S-113 95 Stockholm Fax: +46 8 55 10 20 3. Sture Erik LINDMARK Date of birth 16-12-1936 Managing Director of the Federation of Swedish Commerce and Trade Address: Grossistfoerbundet Svensk Handel Box 5512 S-114 85 Stockholm Fax: +46 8 66 27 457 4. Lars KRITZ Date of birth 09-02-1934 Managing Director of the Federation of Swedish Industries with responsibility for transport, customs, legal questions concerning consumers and competition as well as research at that organization Address: Industrifoerbundet Box 5501 S-114 85 Stockholm 5. Sten Erland Daniel OLAUSSON Date of birth 07-01-1949 Head of division at the Swedish Trade Union Confederation with responsibility for EU matters Address: LO S-105 53 Stockholm Fax: +46 8 72 30 256 6. Lars Allan NYBERG Date of birth 17-06-1945 Executive official at the Swedish Trade Union Confederation with the responsibility for coordinating EU matters Address: LO S-105 53 Stockholm Fax: +46 8 79 62 800 7. Lars Uno WESTERLUND Date of birth 09-04-1942 International secretary at the Confederation of Professional Employees with responsibility for matters concerning EU and Nordic cooperation at that organization Address: TCO S-114 94 Stockholm Fax: +46 8 663 75 20 8. Anders LOENNBERG Date of birth 30-07-1954 Secretary General of the Swedish Confederation of Professional Associations Address: SACO Box 2206 S-103 15 Stockholm Fax:+46 8 24 77 01 9. Staffan Mats Wilhelm NILSSON Date of birth 26-06-1946 Farmer and Member of the Federation of Swedish Farmers Address: LRF S-105 33 Stockholm Fax: +46 8 24 81 19 10. Jan Erik Anders OLSSON Date of birth 09-03-1943 Head of the European office of the Swedish Cooperative Institute with responsibility for information about EU matters and other international questions Address: Kooperativa Institutet Box 20063 S-104 60 Stockholm Fax: +46 8 62 48 106 11. Britta Christina WAHROLIN Date of birth 21-06-1946 Head of the Swedish cooperative body of organizations of disabled people Address: Handikappfoerbundets Samarbetsorganisation Box 9514 S-102 74 Stockholm Fax: 46-8-84 56 85 12. Turid STROEM Date of birth 30-03-1931 Chairman of the Swedish Consumer Council Address: Sveriges Konsumentraad Box 20063 S-104 60 Stockholm Fax: 46-8-62 48 106